DICE, Judge.
The conviction is for driving while intoxicated; the punishment, 30 days in jail and a fine of $100.
The record is before us without a statement of facts of the evidence adduced upon the trial.
Appellant’s sole contention is that during the selection and qualification of the jury, the court erred in refusing his challenge for cause to one of the prospective jurors and in refusing to grant him an extra peremptory challenge.
Such contention was urged by appellant as a ground for new trial.
No bills of exception appear in the record.
In the absence of a bill of exception, alleged errors in the selection and qualification of individual jurors will not be considered. Vines v. State, 67 Texas Cr. Rep. 355, 148 S.W. 727; Martinez v. State, 69 Texas Cr. Rep. 280, 153 S.W. 886; Campbell v. State, 73 Texas Cr. Rep. 198, 164 S.W. 850; Odom v. State, 82 Texas Cr. Rep. 580, 200 S.W. 833 and Lugo v. State, 136 Texas Cr. Rep. 226, 124 S.W. 2d 344. Nor will a contention that the accused should have been allowed additional peremptory challenges be considered in the absence of a bill of exception. Teague v. State, 67 Texas Cr. Rep. 41, 148 S.W. 1063.
The instrument filed in the cause under certificate of the court reporter and styled “Excerpt of Proceedings had on Voir Dire Examination of Jury Panel” which bears neither the approval of the judge or the attorneys is insufficient to constitute a bill of exception.
The judgment is affirmed.
Opinion approved by the Court.